PER CURIAM.
We have on appeal a circuit court order granting the motion of Peterson Consulting Limited Partnership (Peterson) to compel payment of fees or alternatively for an amendment of order on claims administration. This order has been entered since our decision in Kuhnlein v. Department of Revenue, 662 So.2d 308 (Fla.1995) (Kuhnlein II). The Fifth District Court of Appeal certified the order to have a great effect on the proper administration of justice throughout the state and to require immediate resolution by this Court. We have jurisdiction. Art. V, § 3(b)(5), Fla. Const.
The issue in this case is whether the circuit court abused its discretion in ordering payment of fees to Peterson, which is a firm under contract to monitor the refund process pursuant to this Court’s directives to the circuit court regarding administration of refunds of vehicle impact-fee payments.
The Department of Revenue contends that the trial court acted outside its authority and abused its discretion when it ordered additional payments to Peterson beyond the initial contract. Peterson responds that the order was within the court’s discretion because the court was clarifying its earlier order and following the direction of this Court by ruling upon the compensation of Peterson, *275which was performing an administrative function ordered by this Court in our Kuhn-lein II decision. We agree with Peterson. Under our directive in Kuhnlein II, the circuit court was authorized to oversee details of the refund process and to approve necessary costs incidental to that process. Therefore, the circuit court’s order was within the court’s discretion.
Accordingly, we affirm the order of the circuit court in its entirety.
It is so ordered.
OVERTON, SHAW, GRIMES, HARDING and WELLS, JJ., concur.
ANSTEAD, J., recused.